Title: To Thomas Jefferson from Abraham Baldwin, 20 April 1788
From: Baldwin, Abraham
To: Jefferson, Thomas


          
            
              Sir
            
            New York 20th April 1788
          
          Your favour of the 7th of Feby., with the enclosure from Mr. Fanning, was duly received.
          In the letter to Mr. Fanning, which I do myself the honour to enclose, I have given him all the information he will need for the security of his surveys. It must undoubtedly have occurred to you, Sir, that the present unexplained state of our southern and western boundary must have rendered it improper for the state of Georgia to do any thing respecting the private right of soil to the lands on the Missisippi. Many applications have been made, but the general assembly has never done any thing, but what appear[ed] necessary to prevent the present settlers in that country, from becoming our enemies from the apprehension that we might deprive them of their possessions.
          My expectation is that the state of Georgia will soon make a cession of their western territory to congress. They have long only  waited an issue of our present great national question, whither they might expect protection in return.
          It did not appear necessary to state either of these reasons to Mr. Fanning, as the measures to be pursued by him, for securing his ancient surveys of land in that territory, will probably be much the same, whether his titles are to be obtained from the state of Georgia or from the united States. With the greatest respect and esteem I have the honour to be, Sir, your most obedient humble servt.,
          
            
              Abr Baldwin
            
          
        